DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5, 7, 9, 11, 12, 20-22, 24, 27-29, 32, 33, 35 and 36 are pending in the application.
This action is in response to applicants' amendment dated May 25, 2021.
Response to Amendment
Applicant's arguments filed May 25, 2021 have been fully considered with the following effect:
The applicant's arguments are sufficient to overcome nonstatutory double patenting rejection over U.S. 9,421,274, in the last office action, which is hereby withdrawn.

The applicant's arguments are sufficient to overcome nonstatutory double patenting rejection over U.S. 9,931,408, in the last office action, which is hereby withdrawn. 

The applicant's arguments are sufficient to overcome nonstatutory double patenting rejection over U.S. 10,004,810, in the last office action, which is hereby withdrawn. 

The applicant's arguments are sufficient to overcome nonstatutory double patenting rejection over U.S. 10,376,594, in the last office action, which is hereby withdrawn.

The applicant's arguments are sufficient to overcome provisional nonstatutory double patenting rejection over 14/646,619, in the last office action, which is hereby withdrawn. 

The applicant's arguments are sufficient to overcome provisional nonstatutory double patenting rejection over 16/512,038, in the last office action, which is hereby withdrawn. 

The applicant's arguments are sufficient to overcome provisional nonstatutory double patenting rejection over 17/052,925, in the last office action, which is hereby withdrawn. 

The applicant's arguments are sufficient to overcome provisional nonstatutory double patenting rejection over 17/052,928, in the last office action, which is hereby withdrawn. 

With regards to the provisional nonstatutory double patenting rejection as being unpatentable over claims 1-4 of copending Application No. 9,913,921 of the last office action, the applicant’s arguments have been fully considered but are not found persuasive.  The applicants stated that first, the inventions of all of the patents and patent applications cited by the examiner are based on the same chemical reactions and internal rearrangements, and the reaction is the inverse-electron-demand Diels Alder (IEDDA) reaction.  The applicants further state that a dienophile which is attached to the construct and acts as a trigger and the diene activates the trigger to form the IEDDA adduct.  However, U.S. ‘921 claims both the invention where the dienophile carries the conduct as set forth in figure 3b and the diene carries the conduct as set forth in figure 3a as claimed herein. The moiety which carries the conduct is the trigger, i.e. “primary targeting moiety” and the activator is the “effector moiety”.
Claims 1-5, 7, 9, 11, 12, 20-22, 24, 27-29, 32, 33, 35 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 9,913,921	, for reasons of record and stated above.

With regards to the provisional nonstatutory double patenting rejection as being unpatentable over claims 1-11 of copending Application No. 9,463,256 of the last office action, the applicant’s arguments have been fully considered but are not found persuasive.  The applicants stated that first, the inventions of all of the patents and patent applications cited by the examiner are based on the same chemical reactions and internal rearrangements, and the reaction is the inverse-electron-demand Diels Alder (IEDDA) reaction.  The applicants further 
Claims 1-5, 7, 9, 11, 12, 20-22, 24, 27-29, 32, 33, 35 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,463,256, for reasons of record and stated above. 

With regards to the provisional nonstatutory double patenting rejection as being unpatentable over claims 1-10 of copending Application No. 9,472,482 of the last office action, the applicant’s arguments have been fully considered but are not found persuasive.  The applicants stated that first, the inventions of all of the patents and patent applications cited by the examiner are based on the same chemical reactions and internal rearrangements, and the reaction is the inverse-electron-demand Diels Alder (IEDDA) reaction.  The applicants further state that a dienophile which is attached to the construct and acts as a trigger and the diene activates the trigger to form the IEDDA adduct.  However, U.S. ‘482 claims both the invention where the dienophile carries the conduct and the diene carries the conduct as claimed herein.  The moiety which carries the conduct is the trigger, i.e. primary targeting moiety (administration agent) and the activator is the effector moiety (clearing agent).
Claims 1-5, 7, 9, 11, 12, 20-22, 24, 27-29, 32, 33, 35 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,472,482, for reasons of record and stated above.

In view of the amendment dated May 25, 2021, the following new grounds of rejection apply:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is the Wands factors, which are used to evaluate the enablement question.  In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988); Ex parte Forman, 230 USPQ 546.  The factors include:  1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
 	The nature of the invention in the instant case, has claims which embrace   		                                                               compounds.  The scope of “prodrug” is not adequately enabled.  Applicants provide no guidance as how the compounds are made more active in vivo.  The choice of a “prodrug” will vary from drug to drug.  Therefore, more than minimal routine experimentation would be required to determine which prodrug will be suitable for the instant invention.
The instant compounds of formula (1) wherein the prodrugs are not described in the disclosure in such a way the one of ordinary skill in the art would know how to prepare the .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, 9, 11, 12, 20-22, 24, 27-29, 32, 33, 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The following reasons apply:
Claims 1, 3-5, 7, 9, 20-22, 24, 27-29, 32, 33 and 35 are vague and indefinite in that it is not known what is meant by “dienophile”.
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the definition of LC where LC is a self-immolative linker.
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by “Construct A”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation g is an integer form 1 to 9, and the claim also recites preferably 1 to 3 which is the narrower statement of the range/limitation.  The claim(s) are considered 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation g is an integer form 1 to 3, and the claim also recites more preferably 1 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 1, 3, 4, 5, 7 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the variable YC which is not defined within the claim.
Claims 1, 2 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the moiety NR”3+ in the definition of R1, R2, R3 and R5 which is not valence satisfied.
Claims 1, 2, 36 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the two different definition for the variable R’.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation H, (hetero)alkyl, aryl, heterocycle, carbocycle, OR’, C(=O)R’, C(=O)NR’2, C(=S)NR’2, C(=NR’)NR’2, NR’2 in the definition of R4 and R6 and the claim also recites 
Claims 1, 5, 7 and claims dependent thereon are vague and indefinite in that it is not known what is meant by Spacer SP, Construct B CB, and/or SP-CB where SP and CB are not defined within the claim.
Claim 2 is vague and indefinite in that it is not known what is meant by “two or more R moieties”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2 and 36 recite the broad recitation T, G each independently denotes H, or a substituent selected from the group consisting of alkyl, OR’, NR’R’, F, Cl, Br, or I, and the claim also recites T and G are independently H, CH3, O-CH3, N(CH3)2 which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2 and 36 3, O-CH3, N(CH3)2, and the claim also recites T and G are H which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation H, (hetero)alkyl, aryl, heterocycle, carbocycle, OR’, C(=O)R’, C(=O)O-R’, C(=O)S-R’, C(=S)O-R’, C(=S)S-R’, C(=O)NR’2, C(=S)NR’2, C(=NR’)NR’2, NR’2 in the definition of Rb and the claim also recites preferably such that no sets consisting of adjacent atoms are present selected from the group consisting of -N-N-, -N-O-, -N-S-, -N-Si- and -N-P- which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2 and 36 recite the limitation "Targeting agent TT, Spacer SP chelator, albumin-binding moiety, polymersome, micelle, particle, resin, gel, surface, bead, membrane translocation moiety, radioisotope, and fluoresecent moiety" in the last five lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 7 and claims dependent thereon are vague and indefinite in that it is not known what is meant by “defined above for R1, R2, R3, R5“ where the variables R1, R2, R3, R5
Claim 11 recites the limitation " 
    PNG
    media_image1.png
    493
    734
    media_image1.png
    Greyscale
" in the claim with respect to the variables T, G, A, Y, Z, X, Q, P and TCO.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation that at most one Ra moiety is not hydrogen, and the claim also recites Ra
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation at most three Ra moieties are not hydrogen, and the claim also recites at most one Ra moiety is not hydrogen which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation the remainng groups (A, Y, Z, X, Q, P) being CRa2, and the claim also recites with P and A preferably being CRa2 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 20 recites the limitation "TR, DD, CB, TT, MM or a Binding Partner for MM" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "CB" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 provides for the use of the compound of claim 21, but, since the claim does not set forth any steps involved in the method/process, it is unclear what 
Claim 32 is vague and indefinite in that it is not known what is meant by “formula (1)”.
Claim 32 is vague and indefinite in that it is not known what is meant by the definition of CA.
Claim 36 is vague and indefinite in that it is not known what is meant by “two or more R moieties together may form a ring or rings”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9, 11, 12, 20-22, 24, 27-29, 32, 33, 35 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fox et al., U.S. Patent Application Publication 2013/0266512.  Fox teaches the instant invention where the construct CA is peptide c(RGDyK) bound to a Trigger TR the tetrazine of formula 13 and the dienophile of formula 9 as set forth in Scheme 4.  Page 9 shows the tetrazine trigger where CA is VEGF; tetrazine-RGD conjugate (18); tetrazine-RGD conjugate (41); etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665.  The examiner can normally be reached on Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624